

116 SRES 28 ATS: Recognizing January 2019 as “National Mentoring Month”.
U.S. Senate
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 28IN THE SENATE OF THE UNITED STATESJanuary 24, 2019Mr. Isakson (for himself, Mr. Whitehouse, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Braun, Mr. Brown, Mrs. Capito, Mr. Cornyn, Ms. Duckworth, Mr. Durbin, Ms. Ernst, Mrs. Feinstein, Mr. Inhofe, Mr. Jones, Mr. Lankford, Mr. Leahy, Mr. Murphy, Mr. Peters, Mr. Reed, Mr. Sanders, Mr. Sullivan, Mr. Tillis, Mr. Van Hollen, Ms. Warren, Ms. Collins, and Mr. Grassley) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing January 2019 as National Mentoring Month.
	
 Whereas the goals of National Mentoring Month are to raise awareness of mentoring, recruit individuals to mentor, celebrate the powerful impact of caring adults who volunteer time for the benefit of young people, and encourage organizations to engage and integrate quality in mentoring into the efforts of the organizations;
 Whereas there are young people across the United States who make everyday choices that lead to the big decisions in life without the guidance and support on which many other young people rely;
 Whereas a mentor is a caring, consistent presence who devotes time to a young person to help that young person discover personal strength and achieve the potential of that young person;
 Whereas quality mentoring encourages positive life and social skills, promotes self-esteem, bolsters academic achievement and college access, and nurtures young leadership development;
 Whereas mentoring programs have been shown to be effective in helping young people make positive choices;
 Whereas young people who meet regularly with mentors are 46 percent less likely than peers to start using illegal drugs;
 Whereas research shows that young people who were at risk for not completing high school but who had a mentor were, as compared with similarly situated young people without a mentor—
 (1)55 percent more likely to be enrolled in college; (2)81 percent more likely to report participating regularly in sports or extracurricular activities;
 (3)more than twice as likely to say they held a leadership position in a club or sports team; and
 (4)78 percent more likely to pay it forward by volunteering regularly in the communities of young people;
 Whereas 90 percent of young people who were at risk for not completing high school but who had a mentor said they are now interested in becoming mentors themselves;
 Whereas mentoring can play a role in helping young people attend school regularly, as research shows that students who meet regularly with a mentor are, as compared with the peers of those students—
 (1)52 percent less likely to skip a full day of school; and (2)37 percent less likely to skip a class;
 Whereas youth development experts agree that mentoring encourages positive youth development and smart daily behaviors, such as finishing homework and having healthy social interactions, and has a positive impact on the growth and success of a young person;
 Whereas mentors help young people set career goals and use the personal contacts of the mentors to help young people meet industry professionals and train for and find jobs;
 Whereas each of the benefits of mentors described in this preamble serves to link youth to economic and social opportunity while also strengthening communities in the United States; and
 Whereas, despite those described benefits, an estimated 9,000,000 young people in the United States feel isolated from meaningful connections with adults outside the home, constituting a mentoring gap that demonstrates a need for collaboration and resources: Now, therefore, be it
	
 That the Senate— (1)recognizes January 2019 as National Mentoring Month;
 (2)recognizes the caring adults who serve as staff and volunteers at quality mentoring programs and help the young people of the United States find inner strength and reach their full potential;
 (3)acknowledges that mentoring is beneficial because mentoring supports educational achievement and self-confidence, supports young people in setting career goals and expanding social capital, reduces juvenile delinquency, improves positive personal, professional, and academic outcomes, and strengthens communities;
 (4)promotes the establishment and expansion of quality mentoring programs across the United States to equip young people with the tools needed to lead healthy and productive lives; and
 (5)supports initiatives to close the mentoring gap that exists for the many young people in the United States who do not have meaningful connections with adults outside the home.